Citation Nr: 0429428	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Erica J. Godwin, Law Clerk





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the benefit sought on appeal.  
The veteran, who had active service from February 1951 to 
February 1953, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  The Board 
notes that the veteran's service medical records were 
reportedly destroyed by fire at the National Personnel 
Records Center 1973.  Nevertheless, the examiner who 
performed the December 2001 VA examination assumed the 
veteran had been exposed to "significant cold exposure" 
while stationed in Korea and following the examination the 
pertinent impression was "previous cold exposure."  
However, the examiner did not indicate whether the veteran 
had any residual disability as a result of the previous cold 
exposure.  Also, the VA examination report indicated that 
there was a history of traumatic amputation of the distal 
first, second and third toes of the right foot, yet on 
examination there was no mention of the absence of distal 
first, second and third toes of the right foot; the examiner 
did identify onychomycosis of the bilateral toenails.  Given 
what the Board finds are inconsistencies in the December 2001 
VA examination, the Board concludes that the veteran should 
be afforded an additional VA examination.

Furthermore, given that the veteran reported at the time of 
the December 2001 VA examination that he had had a history of 
traumatic amputation of the distal first, second and third 
toes of the right foot, and records of such treatment are not 
associated with the claims file, it appears that there are 
additional, relevant, private medical records that have not 
been obtained.  As such, the Board is of the opinion that the 
veteran should be contacted in order to ensure that all 
relevant treatment records have been obtained.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be asked to 
specify the names, addresses, and dates 
of treatment for all health care 
providers who have provided treatment for 
his feet and the residuals of his 
frostbite injury since service, including 
the health care provides who provided 
treatment for the traumatic amputation of 
the distal first, second and third toes 
of the right foot reported by the veteran 
at the time of the December 2001 VA 
examination.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any records identified by the veteran.  

2. The veteran should be afforded an 
examination of his feet to ascertain the 
nature and etiology of all disorders that 
may be present and whether there are any 
residuals of cold weather the veteran 
reports he was exposed to while service 
in Korea.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the report of the December 2001 
VA examination, and following this review 
and the examination, offer comments and 
an opinion as to whether the veteran has 
any residuals of the cold weather he 
reports he was exposed to during service, 
and if so, specify the specific residuals 
of that exposure.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).


